Citation Nr: 1126556	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1947 to March 1969.  He died in October 2001, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the Veteran's claim was previously remanded for further evidentiary development in February 2007 and October 2009.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for a subtotal gastrectomy with hiatal hernia, rated as 20 percent disabling; an anxiety disorder, rated as 10 percent disabling; and right eye ptergium, left shoulder bursitis, right shoulder arthritis, right knee arthritis, status-post right eye cataract removal, and hemorrhoids, all rated as noncompensably disabling. 

2.  The Veteran died in October 2001, and the Veteran's death certificate reflects that his cause of his death was metastatic carcinoma, due to metastatic carcinoma of the liver, due to small cell carcinoma of the lung.  

3.  While the death certificate reflects that chronic ulcer disease requiring surgery of the stomach was noted as another significant condition contributing to the Veteran's death but not resulting in his underlying cause of death, two medical opinions of record find that the Veteran's service-connected subtotal gastrectomy was not a contributory cause of death.

4.  VA medical opinions link the cause of the Veteran's death, small cell carcinoma of the lungs (which metastasized to his liver), to his long-term cigarette-smoking habit.

5.  Lung cancer was not shown for many years after service and has not been linked to service.

6.  The only medical opinion of record exploring the potential relationship between th Veteran's cause of death and any in-service radiation exposure found it less likely than not that the Veteran's lung cancer resulted from in-service radiation exposure.


CONCLUSION OF LAW

A service-connected disease or disability was neither the principal cause, nor a contributory cause, of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the claimant with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, VA's notice requirements were fulfilled by a letter dated in August 2002, which informed the appellant of the evidence necessary to substantiate service connection for the cause of the Veteran's death.   The appellant was also informed of the Veteran's various service-connected disabilities at the time of his death, as referenced in the September 2002 rating decision and February statement of the case, and the appellant's claim was readjudicated thereafter, as reflected by supplemental statements of the case issued in April 2004, August 2009, and February 2011.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Moreover, the appellant's statements of record reflect her actual knowledge of the nature of the Veteran's service-connected disabilities, and the Board notes the appellant has been represented by a Service Organization throughout the claims process.  Accordingly, the Board finds that any errors regarding the timing or content of the notice provided to the appellant have been rendered harmless.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records are of record, as well as his relevant VA and private treatment records.  Furthermore, two VA medical opinions addressing the etiology of the Veteran's death were obtained, as well as a medical opinion exploring the potential relationship between the Veteran's cause of death and his in-service radiation exposure.  The appellant was also afforded an opportunity to testify before the Board, but she withdrew her hearing request.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

Service Connection for the Cause of Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

The Veteran died in October 2001, and his death certificate cites the immediate cause of his death as metastatic carcinoma, due to metastatic carcinoma of the liver, due to small cell carcinoma of the lung.  The death certificate further lists chronic ulcer disease requiring stomach surgery as another significant condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  At the time of the Veteran's death, he was service-connected for a subtotal gastrectomy with hiatal hernia, rated as 20 percent disabling; an anxiety disorder, rated as 10 percent disabling; and right eye ptergium, left shoulder bursitis, right shoulder arthritis, right knee arthritis, status-post right eye cataract removal, and hemorrhoids, all rated as noncompensably disabling. 

The appellant contends that she is entitled to service connection for the cause of the Veteran's death, as his death certificate lists his chronic ulcer disease and related surgery, which is a service-connected condition, as a contributing factor to his death.  Alternatively, she posits that the Veteran's lung cancer, noted on his death certificate as the underlying cause of death, was related to his in-service radiation exposure.  The appellant further contends that the Veteran's cancer resulting in his cause of death could be related to his in-service sun exposure.

Turning first to the appellant's contention that the Veteran's cause of death was related to his service-connected subtotal gastrectomy with hiatal hernia, the record reflects that the Veteran's underwent surgery during service to treat his recurrent symptoms of his duodenal ulcer and that he was service-connected for this disability shortly after his discharge from service.  However, aside from the notation on the Veteran's death certificate that the Veteran's chronic ulcer disorder and 1967 stomach surgery contributed to his death in 2001, the medical evidence of record fails to support such a theory.  The Veteran's most recent treatment for his gastrointestinal disorder prior to his death is reflected in a August 2001 VA treatment record.  At this time, the Veteran denied experiencing any dysphagia (difficulty swallowing), a prior symptom of his gastrointestinal disorder, since he had started taking a prescription antacid.  A prior September 2000 VA treatment record reflects that the Veteran had an endoscopy two years prior to the time of this treatment that revealed no anatomical abnormalities other than those consistent with his prior surgery, and that he had been experiencing some intermittent dysphagia.  However, after being advised of the risks associated with undergoing repeat endoscopy, the Veteran concluded that his symptoms were not so severe as to warrant assuming those risks and declined the endoscopy.  

A VA medical opinion exploring the Veteran's cause of death was obtained in August 2002, and the VA physician who reviewed the Veteran's claims file failed to find any correlation between the Veteran's cause of death, small cell carcinoma of the lung, and his service-connected gastrointestinal disorder.  In that regard, the physician noted that there is no correlation between a hiatal hernia or related surgery and small cell lung cancer.  The examiner further stated that given the rapidly fatal nature of small cell lung cancer, any potential nutritional impairment that may have resulted from the Veteran's service-connected gastrointestinal disorder would not have precipitated or materially contributed to the Veteran's demise.  Rather, the physician stated that the "overriding, overwhelming" reason for the Veteran's small cell lung cancer that resulted in his death was his long-term (two cigarette pack per day for 50 years) history of tobacco use.

As this 2002 opinion was obtained prior to the inclusion of approximately two volumes of the Veteran's medical records, a second VA opinion was obtained in 2010 to address the etiology of the Veteran's cause of death and its potential relationship to his service-connected disabilities.  After reviewing the Veteran's claims file, the VA physician opined that it was less likely than not that the Veteran's cause of death was etiologically related to service or to his service-connected disabilities.  In support of this opinion, the VA physician stated that the Veteran's cause of death, as stated on his death certificate, was metastatic lung cancer and resulting liver cancer, and that there is no empirical medical literature that would relate the Veteran's service-connected disabilities as an etiology or  exacerbating condition of the Veteran's lung or liver cancers.  Moreover, the physician explained that medical literature similarly does not support a theory that the Veteran's service-connected disabilities would have resulted in such debilitating health effects or a general impairment of health that would render the Veteran less materially capable of resisting the effects of his lung or liver cancers.  Rather, the VA physician stated that the medical literature exploring the etiology of the Veteran's primary cause of death, lung cancer, clearly substantiates chronic cigarette smoking as a significant cause of lung cancer.  The physician therefore found that the Veteran's 46-year history of smoking one to two packs of cigarettes per day was the likely major contributing factor of the Veteran's lung cancer.  Moreover, while the physician acknowledged that the Veteran's death certificate listed his chronic ulcer disease as a contributing factor in his cause of death, the physician declined to find that this condition was a significant factor in the Veteran's death, citing the normal findings noted during the Veteran's 1999 esophagogastroduodenoscopy.  

Thus, given that the medical opinions of record fail to relate the Veteran's cause of death to a service-connected disability, the appellant is not entitled to benefits under this theory.

Moreover, there is no indication of record, nor does the appellant assert, that the Veteran's the cause of death, lung cancer, was a service-related condition.  The Veteran's service treatment records reflect no evidence of lung cancer, and the first evidence of lung cancer of record is reflected in September 2001 VA treatment records, at which time a CT scan revealed liver lesions and abnormal lung nodes.  Thus, the evidence reflects that the Veteran's lung cancer was diagnosed many years after service, thereby rebutting a theory of service connection.   See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, to the extent that the Veteran's lung cancer is attributable to a cigarette-smoking habit that either began or continued during service, service connection is not available for tobacco-related illnesses.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2009) (stating that for claims filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products).

With regard to the appellant's theory that the Veteran's cause of death is related to his in-service radiation exposure, a DD Form 1141 (Record of Exposure to Ionizing Radiation) notes a single reading of 8R recorded in January 1960.  However, letters from the United States Air Force, the Chief Public Health and Environmental Hazards Officer, and the Director of Compensation and Pension Service all state that this dose of "8R" is not reflective of the Veteran's actual exposure to ionizing radiation, but rather the dose of radiation recorded prior to the assignment of the dosimeter to the Veteran (thereby providing a baseline upon which future levels of radiation exposure could be determined).  However, as reflected in the letters authored by the Chief Public Health and Environmental Hazards Officer and the Director of Compensation and Pension Service, assuming arguendo that the Veteran did indeed have radiation exposure equivalent to a reading of 8R (assumed to have occurred in a single acute does in 1960, increasing the likelihood that the exposure was carcinogenic), the probability that the Veteran would have incurred lung cancer as the result of such exposure was 6.11 percent.  Given this finding, both the Chief Public Health and Environmental Hazards Officer and the Director of Compensation and Pension Service opined that it is unlikely that the Veteran's lung cancer can be attributed to any presumed in-service exposure to ionizing radiation.   Given these negative medical opinions, there is no basis for awarding service connection for the cause of the Veteran's death under this theory of entitlement, as well.

Turning next to the appellant's theory that the Veteran's cause of death is related to his in-service sun exposure, the Board notes that the Veteran's VA treatment records reveal that he was treated for basil cell carcinoma.  However, this condition was not service-connected, and there is no evidence of record to suggest that the Veteran's metastasized lung cancer, which is his noted cause of death, was in any way related to his treatment for skin cancer, nor has the appellant submitted any medical opinion relating these disorders.  The Board notes that the record also reflects that the Veteran was treated for prostate cancer, and to the extent that the appellant is linking the Veteran's prostate cancer to the Veteran's cause of death by mentioning the Veteran's treatment for prostate cancer in her statements of record and requesting that the related treatment records be obtained, the Board finds that the evidence of record also does not suggest a correlation between the Veteran's nonservice-connected prostate cancer and his cause of death.  While the record reflects that the Veteran unfortunately suffered from several forms of cancer during his lifetime, there is no indication that these disparate forms of cancer are interrelated, with the exception of the Veteran's liver cancer, which is noted to have resulted from his metastasizing lung cancer.  Furthermore, the appellant, as a lay person, is not medically qualified to offer an opinion regarding the etiology of the Veteran's death.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the appellant's various theories of entitlement.  Indeed, the Board has enumerated each of these theories and obtained related medical opinions in an effort to substantiate the appellant's claim.  However, the medical opinions of record fail to link the Veteran's cause of death to his service-connected disabilities or any in-service radiation exposure he may have had, and the medical evidence of record fails to suggest that the Veteran's lung cancer, noted to be his underlying cause of death on his death certificate, manifested during service or soon after his discharge from service.  

In sum, given that the medical opinions of record fail to link the Veteran's cause of death to a service-connected disability or in-service radiation exposure, and given that the medical evidence of record fails to suggest a link between the Veteran's cause of death, lung cancer, and service, a basis for granting service connection for the cause of the Veteran's death has not been presented.  Accordingly, the Veteran's appeal is denied.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


